Opinión disidente de la
Juez Asociada Señora Naveira de Rodón,
a la cual se unen el
Juez Presidente Señor An-dréu García y el Juez Asociado Señor Fuster Berlingeri.
Por entender que la sanción que la mayoría de este Tribunal le impone al licenciado Irizarry, abogado de los peti-cionarios en el caso de autos, es injusta y no tiene funda-*430mentó alguno de acuerdo con las circunstancias del caso, disentimos.
H
Este caso comenzó con una demanda en daños y perjui-cios por impericia médica contra el doctor Pillot Costas, el Hospital Dr. Pila y otros. El tribunal de instancia dictó sentencia a favor de los demandantes, y encontró a los co-demandados incursos en responsabilidad civil por la muerte de la Sra. Julia Torres Quiñones.
El doctor Pillot apeló esta sentencia ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito), al cuestionar principalmente la apreciación de la prueba que hiciera el tribunal sentenciador. A estos efectos, el doctor Pillot solicitó que, a tenor con la Regla 76 del Regla-mento del Tribunal de Circuito de Apelaciones (Reglamento del Tribunal de Circuito), 4 L.P.R.A. Ap. XXII-A(1) se le autorizara regrabar los procedimientos ante el tribunal de instancia para elevar una transcripción de los testimonios periciales ofrecidos en el juicio. El doctor Pillot justificó la necesidad de una transcripción en que la apelación cues-tionaba la apreciación de la prueba que hizo el tribunal de instancia, por lo que la transcripción pondría al foro ape-lativo en igual condición para evaluar la evidencia. Señaló además que, debido al cúmulo de testimonios, le sería difí-cil preparar una exposición narrativa de la prueba. La parte apelada se opuso a la petición del doctor Pillot al alegar que éste no había expuesto adecuadamente las ra-zones que justificaran presentar una transcripción de la prueba en lugar de una exposición narrativa. Mediante Re-solución de 23 de noviembre de 1999, el Tribunal de Cir-*431cuito autorizó la regrabación de testimonios periciales soli-citada por el apelante.
Luego de varios trámites procesales, el 9 de marzo de 2000 el Tribunal de Circuito le concedió al doctor Pillot un término de treinta (30) días para que presentara el pro-yecto de exposición narrativa de los testimonios periciales. El doctor Pillot solicitó, el 23 de marzo de 2000, una pró-rroga para cumplir con la orden del tribunal. Señaló que el taquígrafo que había contratado necesitaba un tiempo adi-cional para completar la transcripción de los testimonios. El Tribunal de Circuito declaró no ha lugar esta solicitud de prórroga y señaló, además, que “este foro no ha autori-zado la presentación de una transcripción, sí de una expo-sición narrativa de la prueba”.(2)
Así las cosas, el 12 de abril de 2000, el doctor Pillot presentó ante el Tribunal de Circuito la transcripción de los testimonios periciales. Ante esta situación, mediante Resolución de 14 de abril de 2000, el foro apelativo se re-afirmó en que no recibiría la transcripción de los testimo-nios, le concedió al apelante un término final de diez (10) días para presentar la exposición narrativa de la prueba, y le impuso al doctor Pillot y a su abogado, licenciado Iriza-rry, una multa solidaria de mil (1,000) dólares por haber enviado al tribunal la transcripción de los testimonios pe-riciales "en clara e infragante violación a lo ordenado por este Foro”. No obstante, el 4 de mayo de 2000, el Tribunal de Circuito modificó su Resolución de 14 de abril de 2000, a los únicos efectos de exonerar al doctor Pillot de la sanción de mil (1,000) dólares. No obstante, mantuvo vigente la sanción contra el licenciado Irizarry. Cabe señalar que ese mismo día, el apelante presentó la exposición narrativa de los testimonios periciales ordenada por el Tribunal de Circuito.
Pocos días después, el 25 de mayo de 2000, los deman-*432dantes y el doctor Pillot presentaron al tribunal la Estipu-lación Transaccional y Desistimiento del Recurso de Apelación. En dicho documento los demandantes hicieron constar que habían llegado a un acuerdo con el doctor Pi-llot y su aseguradora, y que éste desistiría con perjuicio de la apelación presentada ante el Tribunal de Circuito. Así las cosas, el 31 de mayo de 2000, el foro apelativo dio por desistido el recurso de apelación, pero indicó que quedaba pendiente el cumplimiento por parte del licenciado Irizarry con la sanción de mil (1,000) dólares impuesta por el tribunal apelativo.
Inconforme con esta determinación, el licenciado Iriza-rry recurrió ante nos mediante recurso de certiorari y se-ñaló como único error el siguiente:
Erró el Honorable Tribunal de Circuito de Apelaciones en im-poner sanciones al abogado que aquí suscribe ante el alegado incumplimiento de sus órdenes, ante el hecho incontrovertido de que la solicitud bajo la Regla 76 del Reglamento fue decla-rada con lugar mediante resolución del honorable tribunal apelativo del 23 de noviembre de 1999 y notificada el 3 de diciembre de 1999; y [en] ausencia de un recurso frívolo y/o conducta constitutiva de demora, abandono, obstrucción o falta de diligencia en perjuicio de la eficiente administración de la justicia. Solicitud de certiorari, pág. 8.
El 11 de agosto de 2000 emitimos una orden dirigida a la parte recurrida para que mostrara causa por la cual no debíamos expedir el auto solicitado y revocar la resolución del Tribunal de Circuito, a los efectos de reducir o eliminar la sanción impuesta al licenciado Irizarry. La parte recu-rrida compareció ante nos, e indicó que se allanaba a la petición del licenciado Irizarry ya que no tenía interés en que se le impusiera sanción alguna al letrado.
Este Tribunal expidió el recurso de certiorari y modificó la sanción impuesta al licenciado Irizarry, reduciéndola a doscientos (200) dólares. Entiende la mayoría que la con-ducta del licenciado Irizarry, al presentar la transcripción de la prueba en lugar de la exposición narrativa de ésta, *433fue anárquica y constituyó una desobediencia directa a la orden del Tribunal de Circuito, por lo cual procedía una sanción. Consideramos que en las circunstancias de este caso no se justifica mantener sanción alguna contra el li-cenciado Irizarry, por ello disentimos.
M i — i
La Regia 44.2 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, autoriza a los tribunales a imponer costas y sanciones interlocutorias a las partes. Dicha regla dispone lo si-guiente:
El tribunal podrá imponer costas interlocutorias a las par-tes, y sanciones económicas en todo caso y en cualquier etapa a una parte y a favor del Estado por conducta constitutiva de demora, inacción, abandono, obstrucción o falta de diligencia en perjuicio de la eficiente administración de la justicia. (En-fasis suplido.) 32 L.P.R.A. Ap. III.
Cuevas Segarra ha dicho lo siguiente con relación a esta regla:
El propósito de esta regla es proveerle al tribunal un instru-mento adicional para agilizar los procedimientos y de esta ma-nera evitar la demora y congestión en los tribunales. A inicia-tiva propia, éste puede imponer sanciones cuando la conducta de las partes vaya en perjuicio de la eficiente administración de la justicia. ... No hay duda de que [esta\ sanción es sólo una multa o penalidadj3)
Como vemos, esta regla le brinda discreción al tribunal para sancionar la conducta de cualquiera de las partes que vaya en detrimento de la justicia, dilate los procedimientos o constituya un franco desafío a las órdenes del tribunal. No obstante, esta discreción no es ni puede ser absoluta, sino que la propia regla limita la imposición de sanciones a *434conducta que constituya demora, inacción, abandono, obs-trucción o falta de diligencia de la parte contra la cual se impone la sanción.
En este caso, no creemos que estén presentes los crite-rios que establece la Regla 44.2 de Procedimiento Civil, supra, para imponer sanciones a una parte o a su abogado. Al analizar los hechos, nos percatamos de que la petición original del doctor Pillot para regrabar los testimonios pe-riciales fue hecha con el propósito de preparar una trans-cripción de éstos. Es por ello que en la misma moción se indica que la petición se hacía al amparo de la citada Regla 76 del Reglamento del Tribunal de Circuito. Por su parte, el Tribunal de Circuito declaró con lugar dicha moción y autorizó la grabación de los testimonios. No fue hasta una resolución posterior que el Tribunal de Circuito ordenó al apelante hacer una exposición narrativa de la prueba, cuando ya éste había incurrido en todos los trámites y, po-siblemente, los costos de la grabación de los testimonios, quizás bajo la creencia de que se le permitiría elevar la transcripción de la prueba oral.
Ante estas circunstancias, es nuestro criterio que la con-ducta del apelante y su abogado no constituyó la actitud anárquica que indica la mayoría. (4) Mucho menos tomando en consideración el hecho de que el apelante cumplió con la orden del tribunal y presentó la exposición narrativa de la prueba luego que el Tribunal de Circuito indicó que no iba a aceptar la transcripción de los testimonios. Por lo tanto, entendemos que cualquier conducta que pudiese conside-rarse un desafío al Tribunal de Circuito quedó subsanada *435por el cumplimiento del apelante con la orden del tribunal. (5)
Por otra parte, la presentación de la transcripción de los testimonios no causó ningún perjuicio a los demandantes apelados, y el Tribunal de Circuito ni siquiera se vio en la obligación de evaluarla. Como ya indicáramos, el caso fue transigido por las partes fuera del tribunal, por lo que nunca se consideró el recurso en los méritos. En estas cir-cunstancias no hay razón alguna por la cual el tribunal deba mantener la sanción contra el abogado.
Las sanciones económicas tienen el propósito principal de compeler a las partes en el pleito a cumplir con las ór-denes del tribunal, evitando así el desafío a la autoridad judicial. Así, cuando la parte sancionada cumple con la or-den del tribunal, o cuando las partes, por acuerdo, desisten del pleito, el tribunal no debe mantener las sanciones eco-nómicas que haya impuesto, excepto en situaciones extre-mas donde la conducta de la parte sancionada haya cons-tituido una ofensa patente a la dignidad del tribunal.
Creemos, además, que no procede que el Tribunal de Circuito le imponga sanciones al licenciado Irizarry por éste haber elevado la transcripción de los testimonios peri-ciales en lugar de presentar una exposición narrativa. La Regla 67 del Reglamento de Tribunal de Circuito, 4 L.RR.A. Ap. XXII-A, le confiere a ese foro facultad para determinar cuándo procede una transcripción de la eviden-cia o exposición narrativa de la prueba. No obstante, este Tribunal ha tomado en consideración, al revisar una nega-tiva del Tribunal de Circuito de aceptar una transcripción de evidencia, si la solicitud y la confección de la transcrip-ción causó o no perjuicio a las otras partes en el pleito. Si *436efectivamente no se causa perjuicio, hemos estimado que el Tribunal de Circuito debe ser más flexible y permitir la presentación de la transcripción de la prueba oral.(6)
Asimismo, este Tribunal, como cuestión de práctica, ha aceptado la presentación de la transcripción de la prueba oral en sustitución de una exposición narrativa o estipu-lada de la prueba, ya que en la mayor parte de las ocasio-nes la transcripción pone al tribunal en mejor posición para evaluar la prueba presentada y los argumentos de las partes. Incluso, aún teniendo el beneficio de la exposición narrativa, en ocasiones hemos ordenado la transcripción de la prueba o de algún testimonio, ya que esto nos permite el análisis detallado y global del testimonio hasta donde es posible desde este estrado apelativo y someterlo a un rigu-roso escrutinio. Véase Pueblo v. Mattei Torres, 121 D.P.R. 600, 604 esc. 3 (1988).
Por todas estas razones, consideramos que la sanción contra el licenciado Irizarry no debe prevalecer. En conse-cuencia, revocaríamos la resolución del Tribunal de Cir-cuito de Apelaciones y relevaríamos al letrado de la sanción.

(1) Esta regla regula los procedimientos para elevar al Tribunal de Circuito de Apelaciones una transcripción de la prueba oral. Específicamente, los incisos (A)(3) y (A)(4) de la Regla 76 disponen para la regrabación de los procedimientos ante el tribunal de instancia.


(2) Véase Resolución del Tribunal de Circuito de Apelaciones de 30 de marzo de 2000.


(33) J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, págs. 739-740. Véase, además, Lluch v. España Service Sta., 117 D.P.R. 729, 748 (1986).


(4) Es ilustrativo que en Lluch v. España Service Sta., supra, el tribunal de instancia impuso sanciones a uno de los codemandantes por no haber contestado unos interrogatorios. No obstante, la parte que incurrió en incumplimiento al no contestar el interrogatorio fue la sucesión del codemandante original, que entró al pleito a través de la figura de la sustitución de la Regla 22.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Al revocar la sanción de doscientos (200) dólares impuesta a la sucesión por no contestar el interrogatorio, tomamos en consideración “la forma con-fusa en que procesalmente se desarrolló todo el incidente relacionado con el interro-gatorio y su falta de contestación (Énfasis suplido y escolio omitido.) Lluch v. España Serice Sta., supra, pág. 751.


(5) Este Tribunal ha sostenido sanciones bajo la Regla 44.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, cuando un abogado incumple alguno de los deberes rela-cionados a sus funciones. Así, en Ortalaza v. F.S.E., 116 D.P.R. 700 (1985), le impu-simos al abogado de la parte demandante una sanción de cien (100) dólares bajo la citada Regla 44.2, por no haber cumplido con su deber de informar al tribunal su cambio de dirección, lo que provocó que no recibiera una orden del tribunal, situación que desembocó en que el tribunal de instancia archivara el caso con perjuicio.


(6) Véase Prog. Salud N. v. Prog. Salud S. Lucas, 142 D.P.R. 270 (1997). En este caso determinamos que por no haberse causado peijuicio a ninguna de las partes involucradas, el Tribunal de Circuito debió permitir la transcripción de la prueba, aun cuando el procedimiento seguido por el promovente no se ajustaba a exacta-mente a las disposiciones de la Regla 67 del Reglamento del Tribunal de Circuito, 4 L.P.R.A. Ap. XXII-A. No obstante, en este caso también tomamos en consideración el hecho de que el Reglamento del Tribunal de Circuito había entrado en vigor apenas unos meses antes, lo cual alegadamente causó cierta confusión a las partes.